Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to the amendment filed on 05/17/2021. The claims 1-2, 4-10 and 12-15 are currently pending. Claims 3 and 11 are canceled per applicant’s request.
Response to Amendment/Arguments
	Regarding applicant’s arguments on the indication of the receipt of the priority documents (See pg. 11 line 5-13), examiner acknowledges the receipt of the priority document, i.e. certified copy of foreign priority to 10-2015-0071292, on 05/11/2018.
	However, certified English translated copy has not been received, which is the reason why summary indicated that some of the priority documents, instead of all, have been received. Although certified English translation copy is not received, the receipt of the certified copy of foreign priority is sufficient to claim the earliest priority date and submission of certified English translation copy is not required at this stage.

	Amendments on claims 1, 8 and 12 are sufficient to overcome previous claim objections.
	Amendments on claims 1, 8 and 12 are sufficient to overcome previous rejections under 35 USC 112(b).


Priority
	This application, 15/835,970, filed 12/08/2017 is a continuation of PCT/KR2016/006103, filed 06/09/2016, claims foreign priority to 10-2015-0081286, filed 06/09/2015 and claims foreign priority to 10-2015-0071292, filed 06/08/2016.
	Examiner acknowledges that the certified copy of foreign priority 10-2015-0081286, filed 06/09/2015 has been received, but its certified English translation copy has not been received. Although both certified copy and certified English translation copy are need to be qualified as a full submission, there is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translation copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Allowable Subject Matter
 	Claims 1-2, 4-10 and 12-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
As per claims 1, 8, and 12, the closest prior art of record, Fishel (US 20160025615 A1), hereinafter ‘Fishel’, Kim (KR 20120095076 A), hereinafter ‘Kim’, and Omata (US 20070250294 A1), hereinafter ‘Omata’, either singularly or in combination, fail to anticipate or render obvious limitations “wherein the sensor comprises at least one of a first touch sensor, a second touch sensor, or a third touch sensor, 

	wherein the second touch sensor includes a first substrate structure, a second substrate structure, a separator having an opening disposed between the first substrate structure and the second substrate structure, and a second upper substrate having second sensing pattern,,, wherein the first substrate structure includes a third substrate, a second graphene pattern having segments spaced apart from each other on the third substrate, and second electrode layers connected to each of the segments, wherein the second substrate structure includes a fourth substrate and a third graphene pattern on the fourth substrate, wherein electrical connection between the second graphene pattern and the third graphene pattern is controlled according to whether the object touches the second sensing pattern or not,
	wherein the third touch sensor includes a fourth graphene pattern, a fifth graphene pattern stacked adjacent to the fourth graphene pattern, and third electrode layers   which are disposed next to both sides of the fourth graphene pattern, spaced 
	Fishel discloses the tactile property measurement using tactile sensor ([abs, Fig. 1]), but is silent regarding the use of particular structural features of touch sensors described by the above allowed limitations. Kim and Omata are also silent on the allowed limitations, failing to cure the deficiency of Fishel’s disclosure.
	Other newly found reference, Ahn (US 9297831 B2) discloses “the sensing unit comprises a graphene pattern and senses the surface characteristics of the object by detecting a change in resistance” (graphene electrodes patterned … to a touch sensor [col 3 line 67 – col 4 line 1], mechanical property, flexible, and stretchable touch sensor, a stretchable 3D sensor [col 4 line 4-9], measuring resistance according to an applied pressure in a touch sensor for simultaneously detecting a pressure and a position [col 4 line 27-39, Fig. 4, 6], a cross-sectional view [col 4 line 48-55, Fig. 9-10]), but is silent regarding a use of particular structural features of touch sensors described by the above allowed limitations.

As per claims 2, 4-7, 9-10 and 13-15, claims are also allowed because base claims 1, 8 and 12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569. The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865.